


110 HR 3801 IH: Trade Adjustment Assistance Improvement

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3801
		IN THE HOUSE OF REPRESENTATIVES
		
			October 10, 2007
			Mr. Smith of
			 Washington (for himself, Mrs.
			 Tauscher, Mr. Crowley,
			 Mr. Kind, Mr. Davis of Alabama,
			 Mr. Moore of Kansas,
			 Mr. Carnahan,
			 Mr. Altmire,
			 Mr. Courtney,
			 Mr. Moran of Virginia,
			 Mr. Larsen of Washington,
			 Mr. Dicks,
			 Mr. Etheridge,
			 Mr. Baird,
			 Ms. Bean, Mrs. McCarthy of New York,
			 Mr. Matheson,
			 Mr. Inslee,
			 Mr. Gonzalez, and
			 Mr. Cuellar) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on
			 Education and Labor,
			 Energy and Commerce, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Trade Act of 1974 to address the impact of
		  globalization, to reauthorize trade adjustment assistance, to extend trade
		  adjustment assistance to service workers, communities, firms, and farmers, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Trade Adjustment Assistance
			 Improvement Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Trade adjustment assistance for workers
					Subtitle A—Trade adjustment assistance for services sector;
				shifts in production overseas
					Sec. 101. Extension of trade adjustment assistance to services
				sector; shifts in production.
					Sec. 102. Monitoring and reporting.
					Sec. 103. Effective date.
					Subtitle B—Industry-wide trade adjustment
				assistance
					Sec. 111. Other methods of requesting
				investigation.
					Sec. 112. Notification.
					Sec. 113. Industry-wide determination.
					Sec. 114. Regulations.
					Subtitle C—Training
					Sec. 121. Prerequisite education; approved training
				programs.
					Sec. 122. Enrollment period; waivers.
					Sec. 123. Temporary employment and on-the-job training
				accountability.
					Sec. 124. Training funds.
					Subtitle D—Health coverage improvement
					Sec. 131. Short title.
					Sec. 132. Modifications relating to credit for health insurance
				costs of certain TAA and PBGC pension recipients.
					Sec. 133. TAA recipients not enrolled in training programs
				eligible for credit.
					Sec. 134. Alignment of COBRA coverage with TAA period for
				TAA-eligible individuals.
					Sec. 135. Notice requirements.
					Sec. 136. Annual report on enhanced TAA benefits.
					Subtitle E—Wage insurance
					Sec. 151. Wage insurance.
					Subtitle F—Other trade adjustment assistance
				matters
					Sec. 161. Calculation of eligibility period for allowance to
				accommodate extended training, allowable breaks in training, litigation, and
				military service.
					Sec. 162. Job search and relocation allowances.
					Sec. 163. Certification of submissions;
				transparency.
					Sec. 164. Establishment of the Office of the Ombudsman for the
				Trade Adjustment Assistance program.
					Sec. 165. Data collection; information to workers.
					Sec. 166. Pilot program for distribution of information to
				workers.
					Sec. 167. Agreements with States.
					Sec. 168. Technical and conforming amendments.
					Sec. 169. Extension of authorization of trade adjustment
				assistance for workers.
					Title II—Trade adjustment assistance for communities
					Sec. 201. Purpose.
					Sec. 202. Trade Adjustment Assistance for
				communities.
					Sec. 203. Conforming amendments.
					Sec. 204. Effective date.
					Title III—Trade adjustment assistance for firms
					Sec. 301. Trade adjustment assistance for firms.
					Sec. 302. Extension of authorization of trade adjustment
				assistance for firms.
					Title IV—Trade adjustment assistance for farmers
					Sec. 401. Extension of authorization of trade adjustment
				assistance for farmers.
				
			ITrade
			 adjustment assistance for workers
			ATrade adjustment
			 assistance for services sector; shifts in production overseas
				101.Extension of trade
			 adjustment assistance to services sector; shifts in production
					(a)Adjustment
			 assistance for workersSection 221(a)(1)(A) of the
			 Trade Act of 1974 (19 U.S.C.
			 2271(a)(1)(A)) is amended by striking firm) and inserting
			 firm, and workers in a service sector firm or subdivision of a service
			 sector firm, or public agency).
					(b)Group
			 eligibility requirements; service workers; shifts in productionSection 222 of the
			 Trade Act of 1974 (19 U.S.C. 2272) is
			 amended—
						(1)in subsection (a)—
							(A)in the matter preceding paragraph (1), by
			 striking agricultural firm) and inserting agricultural
			 firm, and workers in a service sector firm or subdivision of a service sector
			 firm, or public agency);
							(B)in paragraph (1), by inserting or
			 public agency after of the firm; and
							(C)in paragraph (2)—
								(i)in subparagraph (A)(ii), by striking
			 like or directly competitive with articles produced and
			 inserting or services like or directly competitive with articles
			 produced or services provided; and
								(ii)by striking subparagraph (B) and inserting
			 the following:
									
										(B)(i)there has been a shift, by such workers'
				firm, subdivision, or public agency to a foreign country, of production of
				articles, or in provision of services, like or directly competitive with
				articles which are produced, or services which are provided by such firm,
				subdivision, or public agency; or
											(ii)such workers' firm, subdivision, or public
				agency has obtained or is likely to obtain such services from a foreign
				country.
											;
								(2)in subsection (b)—
							(A)in the matter preceding paragraph (1), by
			 striking agricultural firm) and inserting agricultural
			 firm, and workers in a service sector firm or subdivision of a service sector
			 firm, or public agency);
							(B)in paragraph (2), by inserting or
			 service after related to the article; and
							(C)in paragraph (3)(A), by inserting or
			 services after component parts;
							(3)in subsection (c)—
							(A)in paragraph (3)—
								(i)by inserting or services
			 after value-added production processes;
								(ii)by striking or finishing and
			 inserting , finishing, testing, packaging, or maintenance or
			 transportation services;
								(iii)by inserting or services
			 after for articles;
								(iv)by inserting (or
			 subdivision) after such other firm; and
								(v)by striking
			 , if the certification of eligibility and all that follows
			 through Canada or Mexico; and
								(B)in paragraph (4)—
								(i)by striking for articles and
			 inserting , or services, used in the production of articles or in the
			 provision of services; and
								(ii)by inserting (or
			 subdivision) after such other firm; and
								(4)by adding at the end the following:
							
								(d)Basis for
				secretary’s determinations
									(1)Increased
				importsFor purposes of
				subsection (a)(2)(A)(ii), the Secretary may determine that increased imports of
				like or directly competitive articles or services exist if the workers’ firm or
				subdivision, or customers of the workers’ firm or subdivision accounting for
				not less than 20 percent of the sales of the workers’ firm or subdivision,
				certify to the Secretary that such customers are obtaining such articles or
				services from a foreign country.
									(2)Obtaining
				services abroadFor purposes
				of subsection (a)(2)(B)(ii), the Secretary may determine that the workers’
				firm, subdivision, or public agency has obtained or is likely to obtain like or
				directly competitive services from a foreign country based on a certification
				thereof from the workers’ firm, subdivision, or public agency.
									(3)Authority of the
				SecretaryThe Secretary may
				obtain the certifications under paragraphs (1) and (2) through questionnaires
				or in such other manner as the Secretary determines is appropriate.
									(e)Additional
				informationIn determining whether to certify a group of workers
				under subsection (a) or (b) pursuant to a petition filed under section 221, the
				Secretary should confirm information furnished in the petition and elicit other
				relevant information by contacting—
									(1)officials of firms
				and unions;
									(2)employees and any
				other persons;
									(3)Federal and State
				agencies; and
									(4)public and private
				organizations.
									.
						(c)DefinitionsSection 247 of the
			 Trade Act of 1974 (19 U.S.C. 2319) is
			 amended—
						(1)in paragraph (1)—
							(A)by inserting or public
			 agency after of a firm; and
							(B)by inserting or public
			 agency after or subdivision;
							(2)in paragraph (2)(B), by inserting or
			 public agency after the firm;
						(3)by redesignating paragraphs (8) through
			 (17) as paragraphs (9) through (18), respectively; and
						(4)by inserting after paragraph (6) the
			 following:
							
								(7)The term public agency means a
				department or agency of a State or local government or of the Federal
				Government.
								(8)The term service sector firm
				means an entity engaged in the business of providing
				services.
								.
						102.Monitoring and
			 reportingSection 282 of the
			 Trade Act of 1974 (19 U.S.C. 2393) is
			 amended—
					(1)in the first sentence—
						(A)by striking The Secretary
			 and inserting the following:
							
								(a)Monitoring
				ProgramsThe
				Secretary
								;
						(B)by inserting and services
			 after imports of articles;
						(C)by inserting and domestic provision
			 of services after domestic production;
						(D)by inserting or providing
			 services after producing articles; and
						(E)by inserting , or provision of
			 services, after changes in production; and
						(2)by adding at the end the following:
						
							(b)Collection of
				data and reports on service sector
								(1)Secretary of
				LaborNot later than 90 days
				after the date of the enactment of the Trade
				Adjustment Assistance Improvement Act, the Secretary of Labor
				shall implement a system to collect data on adversely affected service workers
				that includes the number of workers by State, industry, and cause of
				dislocation of each worker.
								(2)Secretary of
				CommerceNot later than 180
				days after such date of enactment, the Secretary of Commerce shall, in
				consultation with the Secretary of Labor, conduct a study and report to
				Congress on ways to improve the timeliness and coverage of data on trade in
				services, including methods to identify increased imports due to the relocation
				of United States firms to foreign countries, and increased imports due to
				United States firms obtaining services from firms in foreign
				countries.
								.
					103.Effective
			 dateThe amendments made by
			 this subtitle shall take effect on the date that is 90 days after the date of
			 the enactment of this Act.
				BIndustry-wide
			 trade adjustment assistance
				111.Other methods of
			 requesting investigationSection 221 of the
			 Trade Act of 1974 (19 U.S.C. 2271) is
			 amended—
					(1)in subsection (a)—
						(A)in paragraph (2), by inserting or a
			 request or resolution filed under subsection (c), after
			 paragraph (1),; and
						(B)in paragraph (3), by inserting ,
			 request, or resolution after petition each place it
			 appears; and
						(2)by adding at the end the following:
						
							(c)Other methods of
				initiating a petitionUpon
				the request of the President or the United States Trade Representative, or the
				resolution of either the Committee on Finance of the Senate or the Committee on
				Ways and Means of the House of Representatives, the Secretary shall promptly
				initiate an investigation under this chapter to determine the eligibility for
				adjustment assistance of—
								(1)a group of workers (which may include
				workers from more than one facility or employer); or
								(2)all workers in an occupation as that
				occupation is defined in the Bureau of Labor Statistics Standard Occupational
				Classification
				System.
								.
					112.NotificationSection 224 of the
			 Trade Act of 1974 (19 U.S.C. 2274) is
			 amended to read as follows:
					
						224.Notifications
				regarding affirmative determinations and safeguards
							(a)Notifications
				regarding chapter 1 investigations and
				determinationsWhenever the
				International Trade Commission makes a report under section 202(f) containing
				an affirmative finding regarding serious injury, or the threat thereof, to a
				domestic industry, the Commission shall immediately—
								(1)notify the Secretary of Labor of that
				finding; and
								(2)in the case of a finding with respect to an
				agricultural commodity, as defined in section 291, notify the Secretary of
				Agriculture of that finding.
								(b)Notification
				regarding bilateral safeguardsThe International Trade Commission shall
				immediately notify the Secretary of Labor and, in an investigation with respect
				to an agricultural commodity, the Secretary of Agriculture, whenever the
				Commission makes an affirmative determination pursuant to one of the following
				provisions:
								(1)Section 421 of this Act.
								(2)Section 312 of the United States-Australia
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
								(3)Section 312 of the United States-Morocco
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
								(4)Section 312 of the United States-Singapore
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
								(5)Section 312 of the United States-Chile Free
				Trade Agreement Implementation Act (19 U.S.C. 3805 note).
								(6)Section 302(b) of the North American Free
				Trade Agreement Implementation Act (19 U.S.C. 3352(b)).
								(7)Section 212 of the United States-Jordan
				Free Trade Area Implementation Act (19 U.S.C. 2112 note).
								(8)Section 312 of the Dominican
				Republic-Central America-United States Free Trade Agreement Implementation Act
				(19 U.S.C. 4062).
								(9)Section 312 of the
				United States-Bahrain Free Trade Agreement Implementation Act (19 U.S.C. 3805
				note).
								(10)Section 312 of
				the United States-Oman Free Trade Agreement Implementation Act (19 U.S.C. 3805
				note).
								(c)Agricultural
				safeguardsThe Commissioner
				of U.S. Customs and Border Protection of the Department of Homeland Security
				shall immediately notify the Secretary of Labor and, in the case of an
				agricultural commodity, the Secretary of Agriculture, whenever the Commissioner
				assesses additional duties on a product pursuant to one of the following
				provisions:
								(1)Section 202 of the United States-Australia
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
								(2)Section 202 of the United States-Morocco
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
								(3)Section 201(c) of the United States-Chile
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
								(4)Section 309 of the North American Free
				Trade Agreement Implementation Act (19 U.S.C. 3358).
								(5)Section 301(a) of the United States-Canada
				Free Trade Agreement Implementation Act of 1988 (19 U.S.C. 2112 note).
								(6)Section 404 of the United States-Israel
				Free Trade Area Implementation Act of 1985 (19 U.S.C. 2112 note).
								(7)Section 202 of the
				Dominican Republic-Central America-United States Free Trade Agreement
				Implementation Act (19 U.S.C. 4032).
								(d)Textile
				safeguardsThe President
				shall immediately notify the Secretary of Labor whenever the President makes a
				positive determination pursuant to one of the following provisions:
								(1)Section 322 of the United States-Australia
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
								(2)Section 322 of the United States-Morocco
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
								(3)Section 322 of the United States-Chile Free
				Trade Agreement Implementation Act (19 U.S.C. 3805 note).
								(4)Section 322 of the United States-Singapore
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
								(5)Section 322 of the Dominican
				Republic-Central America-United States Free Trade Agreement Implementation Act
				(19 U.S.C. 4082).
								(6)Section 322 of the United States-Bahrain
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
								(7)Section 322 of the United States-Oman Free
				Trade Agreement Implementation Act (19 U.S.C. 3805 note).
								(e)Antidumping and
				countervailing dutiesWhenever the International Trade Commission
				makes a final affirmative determination pursuant to section 705 or 735 of the
				Tariff Act of 1930 (19 U.S.C. 1671d
				and 1673d), the Commission shall immediately notify the Secretary of Labor and,
				in the case of an agricultural commodity, the Secretary of Agriculture, of that
				determination.
							.
				113.Industry-wide
			 determinationSection 223 of
			 the Trade Act of 1974 (19 U.S.C.
			 2273) is amended by adding at the end the following:
					
						(e)Determination
				regarding industry-wide certification
							(1)DeterminationIf
				the Secretary receives a request or a resolution under section 221(c) on behalf
				of workers in a domestic industry or occupation (described in section
				221(c)(2)) or certifies 3 or more petitions under section 221(a) within a
				180-day period on behalf of groups of workers in a domestic industry or
				occupation, the Secretary shall—
								(A)make a
				determination, under subsection (a), of the eligibility of all adversely
				affected workers in that domestic industry or occupation; or
								(B)make a
				determination, under subsection (a), of the eligibility of all adversely
				affected workers in that domestic industry or occupation who are located in one
				or more States or regions of the United States.
								(2)PublicationUpon
				making a determination of the eligibility for adjustment assistance under this
				chapter of a group of workers or all workers in an industry or occupation under
				paragraph (1), the Secretary shall—
								(A)notify each State
				in which the workers are located of the determination; and
								(B)promptly publish a
				summary of the determination, together with a summary of the basis for the
				determination, in the Federal Register and on the website of the Department of
				Labor.
								.
				114.RegulationsThe Secretary of Labor may promulgate such
			 regulations as may be necessary to carry out the amendments made by this
			 subtitle.
				CTraining
				121.Prerequisite
			 education; approved training programs
					(a)In
			 generalSection 236(a)(5) of the Trade Act of 1974 (19 U.S.C.
			 2296(a)(5)) is amended—
						(1)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively;
						(2)by inserting after
			 subparagraph (D) the following:
							
								(E)any program of prerequisite education
				or coursework required to enroll in training that may be approved under this
				section,
								;
				
						(3)in subparagraph
			 (F)(ii), as redesignated by paragraph (1), by striking and at
			 the end;
						(4)in subparagraph
			 (G), as redesignated by paragraph (1), by striking the period at the end and
			 inserting , and; and
						(5)by adding at the
			 end the following:
							
								(H)any training program or coursework at
				an accredited institution of higher education (as defined in section 101(a) of
				the Higher Education Act of 1965) if there is a reasonable expectation of
				reemployment upon completion of the training program or coursework, including a
				training program or coursework for the purpose of—
									(i)obtaining a degree or
				certification; or
									(ii)completing a degree or
				certification that the worker had previously begun at an accredited institution
				of higher
				education.
									.
						(b)Conforming
			 amendmentsSection 233 of the Trade Act of 1974 (19 U.S.C. 2293)
			 is amended—
						(1)in subsection
			 (a)(2), by inserting prerequisite education or after
			 requires a program of; and
						(2)in subsection (g),
			 by inserting prerequisite education or after includes a
			 program of.
						122.Enrollment
			 period; waivers
					(a)In
			 generalSection 231 of the
			 Trade Act of 1974 (19 U.S.C. 2291) is amended—
						(1)in subsection
			 (a)(5)(A)(ii)—
							(A)in subclause (I),
			 by striking 16th and inserting 26th; and
							(B)in subclause (II),
			 by striking 8th and inserting 26th; and
							(2)in subsection
			 (c)(1), by adding at the end the following:
							
								(G)Advanced degree
				or certificationThe worker possesses a postgraduate degree from
				an institution of higher education (as defined in section 101(a) of the Higher
				Education Act of 1965) and there is a reasonable expectation of
				reemployment.
								(H)Administrative
				errorThe worker did not enroll in training before the date
				described in subsection (a)(5) as a result of an administrative error made by a
				State.
								.
						(b)Conforming
			 amendmentSection 233(b) of the Trade Act of 1974 (19 U.S.C.
			 2293(b)) is amended by striking within 210 days after the date of the
			 worker's first certification and all that follows through the end
			 period and inserting in accordance with section
			 231(a)(5)..
					123.Temporary
			 employment and on-the-job training accountabilitySection 236(d) of the Trade Act of 1974 (19
			 U.S.C. 2296(d)) is amended to read as follows:
					
						(d)Eligibility
							(1)In
				generalA worker may not be determined to be ineligible or
				disqualified for unemployment insurance or benefits under this
				subchapter—
								(A)because the
				worker—
									(i)is
				in training approved under subsection (a);
									(ii)left work that
				was not suitable employment to enter such training;
									(iii)left work that
				the worker engaged in on a temporary basis during a break in such training or a
				delay in the commencement of such training;
									(iv)left or refused
				on-the-job training that was not suitable on-the-job training; or
									(v)refused on-the-job
				training to attend a classroom training course approved under subsection (a);
				or
									(B)because the
				provisions of State law or Federal unemployment insurance law relating to
				availability for work, active search for work, or refusal to accept work apply
				to a week of training approved under subsection (a).
								(2)Election of
				trade readjustment allowance over unemployment insuranceA worker
				may elect to receive benefits under this subchapter instead of receiving
				unemployment insurance if—
								(A)the worker leaves
				work that the worker engaged in on a temporary basis during a break in
				training, as described in paragraph (1)(A)(iii);
								(B)the worker is
				eligible for benefits under this subchapter for which the worker was eligible
				before engaging in such work; and
								(C)the worker is
				eligible for unemployment insurance based on leaving such work.
								(3)Suitable
				on-the-job trainingFor purposes of this subsection, the term
				suitable on-the-job training means on-the-job training—
								(A)that can
				reasonably be expected to lead to suitable employment;
								(B)that is compatible
				with the skills of the worker;
								(C)that—
									(i)involves a
				curriculum through which the worker learns the skills necessary for the job for
				which the worker is being trained; and
									(ii)can be measured
				by benchmarks that indicate that the worker is learning such skills; and
									(D)that is certified
				by the State as an on-the-job training program that meets the requirements of
				subparagraph
				(C).
								.
				124.Training
			 fundsSection 236(a)(2) of the
			 Trade Act of 1974 (19 U.S.C. 2296(a)(2)) is amended to read as follows:
					
						(2)Total payments;
				allocation of payments
							(A)Total payments
				for fiscal year 2008 and succeeding fiscal years
								(i)Fiscal year
				2008The total amount of payments that may be made under
				paragraph (1) for fiscal year 2008 shall not exceed $440,000,000.
								(ii)Fiscal year
				2009 and succeeding fiscal yearsThe following shall apply to
				fiscal year 2009 and each fiscal year thereafter:
									(I)In
				generalThe amount of the total payments that may be made for a
				fiscal year shall be 110 percent of the total payments authorized to be made
				for the preceding fiscal year, if during the preceding fiscal year the total
				amount obligated or expended by States was equivalent to 90 percent or more of
				the total payments authorized to be made for such preceding fiscal year.
									(II)ExceptionThe
				amount of the total payments that may be made for a fiscal year shall be 100
				percent of the total payments authorized to be made for the preceding fiscal
				year, if during the preceding fiscal year the total amount obligated or
				expended by States was equivalent to less than 90 percent of the total payments
				authorized to be made for such preceding fiscal year.
									(B)Allocation of
				total payments
								(i)Plan and
				rulemaking
									(I)PlanNot later than 90 days after the date of
				the enactment of the Trade Adjustment
				Assistance Improvement Act, the Secretary shall submit to
				Congress a plan—
										(aa)for allocating and disbursing payments
				among States in a manner that takes into account—
											(AA)historic trends in the number of workers
				covered by certifications under this chapter in each State, including the most
				recent 6-month period for which data are available;
											(BB)historic trends in
				the number of workers enrolled in training under this section in each State,
				including the most recent 6-month period for which data are available;
											(CC)the obligations
				of States to make payments with respect to training under this section for
				workers in the following fiscal year; and
											(DD)the ability of
				States to respond to unanticipated demands for training under this section;
				and
											(bb)for ensuring that
				States collect and report accurate information on the trends, obligations, and
				demands described in subclause (I).
										(II)Rulemaking
										(aa)In
				generalThe Secretary shall
				prescribe regulations, pursuant to section 553 of title 5, United States Code,
				to carry out the plan required by subclause (I).
										(bb)Timing of
				rulemakingThe Secretary
				shall issue the notice of proposed rulemaking with respect to the regulations
				required by item (aa) not earlier than the date that is 90 days after the date
				on which the Secretary submits the plan under subclause (I).
										(ii)Distribution of
				remaining fundsIf, in any
				fiscal year, the Secretary does not distribute all of the funds authorized for
				payments under subparagraph (A), the Secretary shall distribute the remaining
				funds in a manner to be determined by the Secretary—
									(I)to any State that requests the distribution
				of such funds and has—
										(aa)expended more than 50 percent of the funds
				already distributed; or
										(bb)obligated more than 75 percent of the funds
				already distributed; and
										(II)to any State that the Secretary determines
				needs additional funds.
									(iii)Allocation of
				payments if costs estimated to exceed total paymentsIf, during a
				fiscal year, the Secretary estimates that the amount of funds necessary to pay
				the costs of training approved under this section will exceed the amount of
				limitations imposed under subparagraph (A), the Secretary shall decide how the
				portion of such limitations that has not been expended at the time of such
				estimate is to be apportioned among the States for the remainder of such fiscal
				year.
								(C)Use of training
				funds for caseworker servicesNotwithstanding any other provision
				of law, a State may expend not more than 5 percent of the funds allocated to
				the State in a fiscal year for the costs of training approved under this
				section to provide services related to benefits under this chapter.
							(D)ReportNot later than 90 days after the date of
				the enactment of the Trade Adjustment
				Assistance Improvement Act, and every 90 days thereafter, the
				Secretary shall submit to the Committee on Finance of the Senate and the
				Committee on Ways and Means of the House of Representatives a report on—
								(i)the allocation among States of funds for
				training approved under section 236;
								(ii)the amount of
				funds obligated or expended to provide training under subsection (a), including
				obligations accrued for the following fiscal year, during the preceding quarter
				and cumulatively during the fiscal year;
								(iii)the demand for such funds anticipated for
				any remaining quarters in the fiscal year; and
								(iv)the efforts of the Department of Labor to
				ensure that each State receives funds sufficient to provide training approved
				under section 236 to all eligible
				workers.
								.
				
				DHealth coverage
			 improvement
				131.Short
			 titleThis title may be cited
			 as the TAA Health Coverage Improvement
			 Act of 2007.
				132.Modifications
			 relating to credit for health insurance costs of certain TAA and PBGC pension
			 recipients
					(a)Increase in
			 credit percentage amount
						(1)In
			 generalSubsection (a) of section 35 of the Internal Revenue Code
			 of 1986 is amended by striking 65 percent and inserting
			 85 percent (100 percent in the case of the taxpayer’s first eligible
			 coverage month).
						(2)Conforming
			 amendmentSubsection (b) of
			 section 7527 of such Code is amended by striking 65 percent and
			 inserting 85 percent (100 percent in the case of the taxpayer’s first
			 eligible coverage month).
						(b)Presumptive
			 status as a TAA recipient
						(1)In
			 generalSubsection (c) of section 35 of such Code is amended by
			 adding at the end the following new paragraph:
							
								(5)Presumptive
				status as a TAA recipient
									(A)In
				generalThe term eligible individual shall include
				any individual who is covered by a petition filed with the Secretary of Labor
				under section 221 of the Trade Act of
				1974. This paragraph shall apply to any individual only with respect
				to months which—
										(i)end after the date
				that such petition is so filed, and
										(ii)begin before the
				earlier of—
											(I)the end of the
				90-day period beginning on the date that such petition is so filed,
											(II)the date that the
				Secretary of Labor makes a final determination not to issue a certification
				with respect to such petition, or
											(III)the beginning of
				the first month that such individual is an eligible individual without regard
				to this paragraph.
											(B)ExceptionIf
				the Secretary, after consultation with the Secretary of Labor, determines that,
				at the time of the filing of such petition, there was not reasonable cause to
				believe that the petition would result in a certification by the Secretary of
				Labor, with respect to individuals covered by such petition—
										(i)subparagraph (A)
				shall not apply to such individuals, and
										(ii)in the case of
				any such individual on whose behalf a payment is made under section 7527 with
				respect to a month described in paragraph (1), the tax imposed under this
				subtitle for the taxable year of such individual which includes the date of
				such determination shall be increased by the amount of such
				payments.
										.
						(2)Conforming
			 amendments
							(A)Paragraph (1) of
			 section 7527(d) of such Code is amended by striking or an eligible
			 alternative TAA recipient (as defined in section 35(c)(3)) and
			 inserting , an eligible alternative TAA recipient (as defined in section
			 35(c)(3)), or an individual who is an eligible individual by reason of section
			 35(c)(5).
							(B)Section 173(f)(4)
			 of the Workforce Investment Act of 1998 (29 U.S.C. 2918(f)(4)) is amended by
			 striking and at the end of subparagraph (B), by striking the
			 period at the end of subparagraph (C) and inserting , and, and
			 by inserting after subparagraph (C) the following new subparagraph:
								
									(D)an individual who
				is an eligible individual by reason of section 35(c)(5) of the Internal Revenue
				Code of
				1986.
									.
							(c)Restrictions on
			 individual market coverage
						(1)Individual
			 coverage not treated as qualified health insurance
							(A)In
			 generalParagraph (1) of section 35(e) of such Code is amended by
			 striking subparagraph (J).
							(B)Conforming
			 amendmentSubparagraph (A) of section 173(f)(2) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2918(f)(2)) is amended by striking clause
			 (x).
							(2)Rating system
			 requirement for certain State-based coverage
							(A)In
			 generalSubparagraph (A) of section 35(e)(2) of such Code is
			 amended by adding at the end the following new clause:
								
									(v)Rating system
				requirementIn the case of coverage described in paragraph
				(1)(F)(ii), the premiums for such coverage are restricted based on a community
				rating system or based on a rate-band system under which the maximum rate which
				may be charged does not exceed 150 percent of the standard
				rate.
									.
							(B)Conforming
			 amendmentClause (i) of section 173(f)(2)(B) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2918(f)(2)(B)) is amended by adding at the
			 end the following new subclause:
								
									(V)Rating system
				requirementIn the case of coverage described in subparagraph
				(A)(vi)(II), the premiums for such coverage are restricted based on a community
				rating system or based on a rate-band system under which the maximum rate which
				may be charged does not exceed 150 percent of the standard
				rate.
									.
							(d)Modification of
			 creditable coverage requirement
						(1)In
			 generalSubparagraph (B) of section 35(e)(2) of such Code is
			 amended to read as follows:
							
								(B)Qualifying
				individualFor purposes of this paragraph, the term
				qualifying individual means an eligible individual and the
				qualifying family members of such individual if such individual meets the
				requirements of clauses (iii) and (iv) of subsection (b)(1)(A) and—
									(i)in
				the case of an eligible TAA recipient, an eligible alternative TAA recipient,
				or an individual who is an eligible individual by reason of subsection (c)(5),
				has (as of the date on which the individual seeks to enroll in the coverage
				described in subparagraphs (B) through (H) of paragraph (1)) a period of
				creditable coverage (as defined in section 9801(c)), or
									(ii)in the case of an eligible PBGC pension
				recipient, enrolls in such coverage during the 90-day period beginning on the
				later of—
										(I)the last day of the first month with
				respect to which such recipient becomes an eligible PBGC pension recipient,
				or
										(II)the date of the enactment of the Trade
				Adjustment Assistance Improvement
				Act.
										.
						(2)Conforming
			 amendmentClause (ii) of section 172(f)(2)(B) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2918(f)(2)(B)) is amended to read as follows:
							
								(ii)Qualifying
				individualFor purposes of this subparagraph, the term
				qualifying individual means an eligible individual and the
				qualifying family members of such individual if such individual meets the
				requirements of clauses (iii) and (iv) of section 35(b)(1)(A) of the Internal
				Revenue Code of 1986 and—
									(I)in the case of an
				eligible TAA recipient, an eligible alternative TAA recipient, or an individual
				who is an eligible individual by reason of section 35(c)(5) of such Code, has
				(as of the date on which the individual seeks to enroll in the coverage
				described in clauses (ii) through (viii) of subparagraph (A)) a period of
				creditable coverage (as defined in section 9801(c) of such Code), or
									(II)in the case of an eligible PBGC pension
				recipient, enrolls in such coverage during the 90-day period beginning on the
				later of—
										(aa)the last day of the first month with
				respect to which such recipient becomes an eligible PBGC pension recipient,
				or
										(bb)the date of the enactment of the Trade
				Adjustment Assistance Improvement
				Act.
										.
						(3)OutreachThe
			 Secretary of the Treasury shall carry out a program to notify individuals prior
			 to their becoming eligible PBGC pension recipients (as defined in section 35 of
			 the Internal Revenue Code of 1986) of the requirement of subsection
			 (e)(2)(B)(ii) of such section.
						(e)Continued
			 qualification of family members after certain events
						(1)In
			 generalSubsection (g) of section 35 of such Code is amended by
			 redesignating paragraph (9) as paragraph (10) and inserting after paragraph (8)
			 the following new paragraph:
							
								(9)Continued
				qualification of family members after certain eventsIn the case
				of a month which would be an eligible coverage month with respect to an
				eligible individual but for a qualifying event with respect to such individual
				(within the meaning of section 4980B(f)(3)), such month shall be treated as an
				eligible coverage month with respect to any qualifying family member of such
				eligible individual for a period of months not to exceed the period of months
				described in section 4980B(f)(2)(B) with respect to such qualifying
				event.
								.
						(2)Conforming
			 amendmentSection 173(f) of the Workforce Investment Act of 1998
			 (29 U.S.C. 2918(f)) is amended by adding at the end the following:
							
								(8)Continued
				qualification of family members after certain eventsIn the case
				of a month which would be an eligible coverage month with respect to an
				eligible individual but for a qualifying event with respect to such individual
				(within the meaning of section 4980B(f)(3) of the Internal Revenue Code of
				1986), such month shall be treated as an eligible coverage month with respect
				to any qualifying family member of such eligible individual for a period of
				months not to exceed the period of months described in section 4980B(f)(2)(B)
				of such Code with respect to such qualifying
				event.
								.
						(f)TAA
			 pre-certification period rule for purposes of determining whether there is a
			 63-day lapse in creditable coverage
						(1)IRC
			 amendmentSection 9801(c)(2) of the Internal Revenue Code of 1986
			 (relating to not counting periods before significant breaks in creditable
			 coverage) is amended by adding at the end the following new
			 subparagraph:
							
								(D)TAA-eligible
				individuals
									(i)TAA
				pre-certification period ruleIn the case of a TAA-eligible
				individual, the period beginning on the date the individual has a TAA-related
				loss of coverage and ending on the date which is 5 days after the postmark date
				of the notice by the Secretary (or by any person or entity designated by the
				Secretary) that the individual is eligible for a qualified health insurance
				costs credit eligibility certificate for purposes of section 7527 shall not be
				taken into account in determining the continuous period under subparagraph
				(A).
									(ii)DefinitionsThe
				terms TAA-eligible individual, and TAA-related loss of
				coverage have the meanings given such terms in section
				4980B(f)(5)(C)(iv).
									.
						(2)ERISA
			 amendmentSection 701(c)(2) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1181(c)(2)) is amended by adding at the end the
			 following new subparagraph:
							
								(C)TAA-eligible
				individuals
									(i)TAA
				pre-certification period ruleIn the case of a TAA-eligible
				individual, the period beginning on the date the individual has a TAA-related
				loss of coverage and ending on the date that is 5 days after the postmark date
				of the notice by the Secretary (or by any person or entity designated by the
				Secretary) that the individual is eligible for a qualified health insurance
				costs credit eligibility certificate for purposes of section 7527 of the
				Internal Revenue Code of 1986 shall not be taken into account in determining
				the continuous period under subparagraph (A).
									(ii)DefinitionsThe
				terms TAA-eligible individual, and TAA-related loss of
				coverage have the meanings given such terms in section
				605(b)(4)(c).
									.
						(3)PHSA
			 amendmentSection 2701(c)(2) of the
			 Public Health Service Act (42 U.S.C.
			 300gg(c)(2)) is amended by adding at the end the following new
			 subparagraph:
							
								(C)TAA-eligible
				individuals
									(i)TAA
				pre-certification period ruleIn the case of a TAA-eligible
				individual, the period beginning on the date the individual has a TAA-related
				loss of coverage and ending on the date that is 5 days after the postmark date
				of the notice by the Secretary (or by any person or entity designated by the
				Secretary) that the individual is eligible for a qualified health insurance
				costs credit eligibility certificate for purposes of section 7527 of the
				Internal Revenue Code of 1986 shall not be taken into account in determining
				the continuous period under subparagraph (A).
									(ii)DefinitionsThe
				terms TAA-eligible individual, and TAA-related loss of
				coverage have the meanings given such terms in section
				2205(b)(4)(c).
									.
						(g)Offering of
			 National fallback coverage
						(1)Provision of
			 fallback coverageThe Director of the Office of Personnel
			 Management jointly with the Secretary of the Treasury shall establish a program
			 under which eligible individuals (as defined in section 35(c) of the Internal
			 Revenue Code of 1986) are offered enrollment under health benefit plans that
			 are made available under FEHBP.
						(2)Terms and
			 conditionsThe terms and
			 conditions of health benefits plans under paragraph (1) shall be the same as
			 the terms and coverage offered under FEHBP, except that the premium charged for
			 such health benefit plans offered under such paragraph—
							(A)shall be equal to the full premium
			 (including both employer and beneficiary share) charged for such coverage
			 determined in the same manner, subject to subparagraph (B), it is determined
			 for full-time employees; and
							(B)shall be
			 determined for the pool of individuals covered under this subsection,
			 separately from the pool of individuals otherwise covered under FEHBP.
							(3)StudyThe
			 Director of the Office of Personnel Management jointly with the Secretary of
			 the Treasury shall conduct a study of the impact of the offering of health
			 benefit plans under this subsection on the terms and conditions, including
			 premiums, for health benefit plans offered under FEHBP and shall submit to
			 Congress, not later than 2 years after the date of the enactment of this Act, a
			 report on such study. Such report may contain such recommendations regarding
			 the establishment of separate risk pools for individuals covered under FEHBP
			 and eligible individuals covered this subsection as may be appropriate to
			 protect the interests of individuals covered under FEHBP.
						(4)FEHBP
			 definedFor purposes of this subsection, the term
			 FEHBP means the Federal Employees Health Benefits Program offered
			 under chapter 89 of title 5, United States Code.
						(5)Conforming
			 amendments
							(A)Paragraph (1) of
			 section 35(e) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following:
								
									(K)Coverage under a
				health benefits plan offered under section 17(g) of the
				Trade Adjustment Assistance Improvement
				Act.
									.
							(B)Section
			 173(f)(2)(A) of the Workforce Investment Act of 1998 (29 U.S.C. 2918(f)(2)(A))
			 is amended by adding at the end the following new clause:
								
									(xi)Coverage under a
				health benefits plan offered under section 17(g) of the
				Trade Adjustment Assistance Improvement
				Act.
									.
							(h)Report to
			 CongressNot later than 18 months after the date of the enactment
			 of this Act, the Secretary of the Treasury shall transmit to the Congress a
			 report which includes the recommendations of the Secretary regarding increasing
			 the number eligible individuals who are covered by qualified health insurance,
			 including increasing such number by increasing the credit subsidy under section
			 35 of the Internal Revenue Code of 1986 to make the premiums for such insurance
			 more affordable. Terms used in this subsection which are defined in such
			 section shall have the meaning given such terms by such section.
					(i)Effective
			 date
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to months beginning after the date of the enactment
			 of this Act in taxable years ending after such date.
						(2)Grandfathering of
			 individual coverage rules for current recipientsThe amendments
			 made by subsection (c) shall not apply with respect to any eligible individual
			 (or qualifying family members with respect to such individual) for any month if
			 such individual was an eligible individual for all previous months which began
			 after the date of the enactment of this Act and was enrolled in coverage
			 described in section 35(e)(1)(J) of such Code (as in effect immediately before
			 the date of the enactment of this Act) for all such previous months.
						133.TAA recipients not
			 enrolled in training programs eligible for credit
					(a)In
			 generalParagraph (2) of section 35(c) of the Internal Revenue
			 Code of 1986 (defining eligible TAA recipient) is amended by inserting
			 or (a)(5) after subsection (a)(3)(B).
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to months beginning after the date of the enactment of
			 this Act in taxable years ending after such date.
					134.Alignment of COBRA
			 coverage with TAA period for TAA-eligible individuals
					(a)Internal Revenue
			 Code of 1986Section
			 4980B(f)(5)(C) of the Internal Revenue Code of 1986 is amended—
						(1)in the subparagraph heading, by inserting
			 and
			 coverage after election; and
						(2)in clause (ii)—
							(A)in the clause heading, by inserting
			 and
			 period after Commencement; and
							(B)by adding at the end the following new
			 sentence: In no event shall the maximum period required under paragraph
			 (2)(B)(i) with respect to such continuation coverage be less than the period
			 during which the individual is a TAA-eligible individual..
							(b)ERISASection 605(b) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1165(b)) is amended—
						(1)in the subsection heading, by inserting
			 and
			 Coverage after Election; and
						(2)in paragraph (2)—
							(A)in the paragraph heading, by inserting
			 and
			 period after Commencement; and
							(B)by adding at the end the following new
			 sentence: In no event shall the maximum period required under section
			 602(2)(A) with respect to such continuation coverage be less than the period
			 during which the individual is a TAA-eligible individual..
							(c)Public Health Service ActSection 2205(b) of the
			 Public Health Service Act (42 U.S.C.
			 300bb–5(b)) is amended—
						(1)in the subsection heading, by inserting
			 and
			 Coverage after Election; and
						(2)in paragraph (2)—
							(A)in the paragraph heading, by inserting
			 and
			 period after Commencement; and
							(B)by adding at the end the following new
			 sentence: In no event shall the maximum period required under section
			 2202(2)(A) with respect to such continuation coverage be less than the period
			 during which the individual is a TAA-eligible individual..
							135.Notice
			 requirementsSection 7527 of
			 the Internal Revenue Code of 1986 (relating to advance payment of credit for
			 health insurance costs of eligible individuals), as amended by this Act, is
			 amended by adding at the end the following new subsection:
					
						(f)Inclusion of
				certain informationThe
				notice by the Secretary (or by any person or entity designated by the
				Secretary) that an individual is eligible for a qualified health insurance
				costs credit eligibility certificate shall include—
							(1)the name, address, and telephone number of
				the State office or offices responsible for determining that the individual is
				eligible for such certificate and for providing the individual with assistance
				with enrollment in qualified health insurance (as defined in section
				35(e)),
							(2)a list of the coverage options that are
				treated as qualified health insurance (as so defined) by the State in which the
				individual resides, and
							(3)in the case of a TAA-eligible individual
				(as defined in section 4980B(f)(5)(C)(iv)(II)), a statement informing the
				individual that the individual has 63 days from the date that is 5 days after
				the date of such notice to enroll in such insurance without a lapse in
				creditable coverage (as defined in section
				9801(c)).
							.
				136.Annual report on
			 enhanced TAA benefitsNot
			 later than October 1 of each year (beginning in 2008) the Secretary of the
			 Treasury, after consultation with the Secretary of Labor, shall report to the
			 Committee on Finance and the Committee on Health, Education, Labor, and
			 Pensions of the Senate and the Committee on Ways and Means and the Committee on
			 Education and Labor of the House of Representatives the following information
			 with respect to the most recent taxable year ending before such date:
					(1)The total number of participants utilizing
			 the health insurance tax credit under section 35 of the Internal Revenue Code
			 of 1986, including a measurement of such participants identified—
						(A)by State, and
						(B)by coverage under COBRA continuation
			 provisions (as defined in section 9832(d)(1) of such Code) and by non-COBRA
			 coverage (further identified by group and individual market).
						(2)The range of monthly health insurance
			 premiums offered and the average and median monthly health insurance premiums
			 offered to TAA-eligible individuals (as defined in section
			 4980B(f)(5)(C)(iv)(II) of such Code) under COBRA continuation provisions (as
			 defined in section 9832(d)(1) of such Code), State-based continuation coverage
			 provided under a State law that requires such coverage, and each category of
			 coverage described in section 35(e)(1) of such Code, identified by State and by
			 the actuarial value of such coverage and the specific benefits provided and
			 cost-sharing imposed under such coverage.
					(3)The number of States applying for and
			 receiving national emergency grants under section 173(f) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2918(f)) and the time necessary for
			 application approval of such grants.
					(4)The cost of administering the health credit
			 program under section 35 of such Code, by function, including the cost of
			 subcontractors.
					EWage
			 insurance
				151.Wage
			 insurance
					(a)In
			 generalSection 246 of the
			 Trade Act of 1974 (19 U.S.C. 2318) is amended—
						(1)in the heading, by
			 striking alternative trade
			 adjustment assistance for older workers and inserting
			 wage
			 insurance;
						(2)by striking
			 alternative trade adjustment assistance each place it appears
			 and inserting wage insurance;
						(3)in subsection
			 (a)—
							(A)in paragraph
			 (2)—
								(i)in
			 subparagraph (A)—
									(I)by striking
			 for a period not to exceed 2 years and inserting for the
			 eligibility period under paragraph (4); and
									(II)by striking
			 paragraph (3)(B) and inserting paragraph (3);
			 and
									(ii)in
			 subparagraph (B)—
									(I)by striking
			 for a period not to exceed 2 years and inserting for the
			 eligibility period under paragraph (4); and
									(II)by striking
			 paragraph (3)(B) and inserting paragraph
			 (3);
									(iii)by
			 adding at the end the following:
									
										(C)TrainingA
				worker described in paragraph (3) shall be eligible to receive training
				approved under section 236.
										;
				
								(B)by striking
			 paragraphs (3) through (5) and inserting the following:
								
									(3)EligibilityA
				worker in a group that the Secretary has certified as eligible to apply for
				adjustment assistance under section 223 may elect to receive benefits under the
				wage insurance program if the worker—
										(A)is at least 50
				years of age;
										(B)does not earn more
				than $60,000 a year in wages from reemployment; and
										(C)does not return to
				the employment from which the worker was separated and—
											(i)obtains
				reemployment on a full-time basis as defined by State law in the State in which
				the worker is employed;
											(ii)obtains
				reemployment of not less than 20 hours a week and is enrolled in training
				approved under section 236; or
											(iii)received a trade
				readjustment allowance under part I of subchapter B for less than the total
				number of weeks for which the worker was eligible to receive such allowance
				under section 233 and obtains reemployment not later than 26 weeks after
				successfully completing a training program approved under section 236.
											(4)Eligibility
				period
										(A)Worker who has
				not received trade adjustment allowanceIn the case of a worker
				described in paragraph (3) who has not received a trade readjustment allowance
				under part I of subchapter B, the worker may receive wage insurance under this
				section for a period not to exceed 2 years from the date that is the earlier
				of—
											(i)the date on which
				the worker exhausts all rights to unemployment insurance based on the
				separation of the worker from adversely affected employment; or
											(ii)the date on which
				the worker obtains reemployment.
											(B)Worker who has
				received trade adjustment allowanceIn the case of a worker
				described in paragraph (3) who received a trade readjustment allowance under
				part I of subchapter B, the worker may receive wage insurance under this
				section for a period—
											(i)beginning on the
				date on which the worker obtains reemployment; and
											(ii)not to
				exceed—
												(I)the total number
				of weeks for which the worker is eligible for such allowance, less
												(II)the total number
				of weeks for which the worker received such allowance.
												(5)Total amount of
				paymentsThe payments described in paragraph (2)(A) made to a
				worker may not exceed $12,000 per worker during the eligibility period under
				paragraph (4).
									(6)Limitation on
				trade readjustment allowancesA worker described in paragraph (3)
				may not receive a trade readjustment allowance under part I of subchapter B
				during any week for which the worker receives a payment described in paragraph
				(2)(A).
									;
				and
							(4)in subsection
			 (b)(2), by striking subsection (a)(3)(B) and inserting
			 subsection (a)(3).
						(b)Extension of
			 programSection 246(b)(1) of the Trade Act of 1974 (19 U.S.C.
			 2318(b)(1)) is amended by striking 5 and inserting
			 10.
					(c)Technical
			 amendmentThe table of contents for title II of the Trade Act of
			 1974 is amended by amending the item relating to section 246 to read as
			 follows:
						
							
								Sec. 246. Demonstration project
				for wage
				insurance.
							
							.
					FOther trade
			 adjustment assistance matters
				161.Calculation of
			 eligibility period for allowance to accommodate extended training, allowable
			 breaks in training, litigation, and military serviceSection 233 of the
			 Trade Act of 1974 (19 U.S.C. 2293),
			 as amended by sections 121(b) and 122(b), is further amended—
					(1)in subsection (f), by striking
			 30 and inserting 90; and
					(2)by adding at the end the following:
						
							(h)Extension of
				allowanceNotwithstanding any other provision of this section, a
				trade readjustment allowance may be paid to a worker for a period equivalent to
				the period the worker’s enrollment in training was extended beyond the deadline
				applicable under section 231(a)(5)(A)(ii) pursuant to a waiver granted under
				subparagraph (D), (E), or (F) of section 231(c)(1).
							(i)Special rule for
				calculating separationNotwithstanding any other provision of
				this chapter, any period during which a judicial or administrative appeal is
				pending with respect to the denial by the Secretary of a petition under section
				223 shall not be counted for purposes of calculating the period of separation
				under subsection (a)(2) and an adversely affected worker that would otherwise
				be entitled to a trade readjustment allowance shall not be denied such
				allowance because of such appeal.
							(j)Special rule for
				active duty military service
								(1)In
				generalNotwithstanding any other provision of this section, an
				adversely affected worker described in paragraph (2) shall be eligible for a
				trade readjustment allowance and other benefits under this subchapter in the
				same manner and to the same extent as if a petition that resulted in a
				certification under section 223 for that worker was filed on the date described
				in paragraph (3).
								(2)Worker
				describedA worker described in this paragraph means a worker
				who—
									(A)is a member of a
				reserve component of the Armed Forces; and
									(B)serves on active
				duty—
										(i)after the date on
				which the worker became totally separated, or partially separated, from the
				adversely affected employment; and
										(ii)before the worker
				completes training approved under section 236.
										(3)Date
				describedThe date described in this paragraph is a date that is
				on or before the 30th day after the worker returns from active duty or such
				later date as determined on a case-by-case basis by the
				Secretary.
								.
					162.Job search and
			 relocation allowances
					(a)Job search
			 allowancesSection 237(b) of the Trade Act of 1974 (19 U.S.C.
			 2297(b)) is amended—
						(1)in paragraph (1),
			 by striking 90 percent of the cost of and inserting
			 all; and
						(2)in paragraph (2),
			 by striking $1,250 and inserting $1,500.
						(b)Relocation
			 allowancesSection 238(b) of the Trade Act of 1974 (19 U.S.C.
			 2298(b)) is amended—
						(1)in paragraph (1),
			 by striking 90 percent of the and inserting all;
			 and
						(2)in paragraph (2),
			 by striking $1,250 and inserting $1,500.
						163.Certification
			 of submissions; transparencySection 223 of the
			 Trade Act of 1974 (19 U.S.C. 2273),
			 as amended by section 113, is further amended by adding at the end the
			 following:
					
						(f)Submissions
							(1)CertificationIf an employer submits a petition on behalf
				of a group of workers pursuant to section 221(a)(1) or if the Secretary
				requests evidence or information from an employer in order to make a
				determination under this section, the accuracy and completeness of any evidence
				or information submitted by the employer shall be certified by the employer’s
				legal counsel or by an officer of the employer.
							(2)SubpoenasIt is the sense of Congress that the
				Secretary should require an employer to provide evidence or information
				requested by the Secretary under paragraph (1) by subpoena pursuant to section
				249 if, within 20 days of such request, the employer does not—
								(A)provide such evidence or information;
				or
								(B)demonstrate to the satisfaction of the
				Secretary that the employer will provide such evidence or information within a
				reasonable time.
								(g)Standards for
				investigations and determinations
							(1)PlanNot later than 90 days after the date of
				the enactment of the Trade Adjustment
				Assistance Improvement Act, the Secretary shall submit to
				Congress a plan for establishing standards, including data requirements, for
				investigations of petitions filed under section 221 and criteria for making
				determinations under subsection (a).
							(2)Rulemaking
								(A)In
				generalThe Secretary shall
				prescribe regulations, pursuant to section 553 of title 5, United States Code,
				to carry out the plan required by paragraph (1).
								(B)Timing of
				rulemakingThe Secretary
				shall issue the notice of proposed rulemaking with respect to the regulations
				required by subparagraph (A) not earlier than the date that is 90 days after
				the date on which the Secretary submits the plan under paragraph
				(1).
								.
				164.Establishment
			 of the Office of the Ombudsman for the Trade Adjustment Assistance
			 program
					(a)In
			 generalSubchapter A of
			 chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.) is
			 amended by inserting after section 221 the following:
						
							221A.Establishment
				of the Office of the Trade Adjustment Assistance Ombudsman
								(a)EstablishmentThere
				is established in the Department of Labor an office to be known as the
				Office of the Trade Adjustment Assistance Ombudsman (in this
				section referred to as the Office).
								(b)HeadThe
				head of the Office shall be the Ombudsman. The individual serving as Ombudsman
				shall be either of the following:
									(1)An officer or
				employee of the Department of Labor designated by the Secretary from among
				officers and employees of the Department who have experience and expertise
				necessary to carry out the duties of the Office specified in subsection
				(c).
									(2)An individual
				employed by the Secretary from the private sector from among individuals in the
				private sector who have experience and expertise necessary to carry out the
				duties of the Office specified in subsection (c).
									(c)DutiesThe
				duties of the Office shall be as follows:
									(1)To provide
				information on—
										(A)the benefits
				available under this chapter;
										(B)the requirements
				and procedures applicable to the provision of such benefits; and
										(C)the tax credit for
				health insurance costs under section 35 of the Internal Revenue Code of
				1986.
										(2)To provide
				technical assistance to individuals, groups of workers, and other parties
				seeking to file petitions with the Secretary for benefits under section
				221.
									(3)To provide
				assistance to employers to provide information required by the Secretary
				related to a pending petition.
									(4)To receive
				complaints, grievances, and requests for assistance from workers seeking
				benefits under this chapter with respect to the administration of such
				benefits.
									(5)To carry out such
				other duties with respect to this chapter as the Secretary shall specify for
				purposes of this section.
									(d)Independent
				officeThe Secretary shall take appropriate actions to ensure the
				independence of the Office within the Department of Labor, including
				independence from other officers and employees of the Department engaged in
				activities relating to the administration of the provisions of this
				chapter.
								(e)Annual
				report
									(1)In
				generalNot later than February 15 each year, the Ombudsman shall
				submit to Congress a report on the activities of the Office under this
				section.
									(2)ContentsEach
				report under paragraph (1) shall set forth the following:
										(A)The number and
				types of complaints, grievances, and requests for assistance received by the
				Ombudsman under this chapter during the preceding year.
										(B)An assessment of
				the most common difficulties encountered by workers seeking benefits under this
				chapter during the preceding year.
										(3)Initial
				reportThe first report under paragraph (1) shall be the report
				submitted in 2008.
									(f)OutreachThe
				Secretary of Labor (and the Secretary of the Treasury, with respect to the tax
				credit for health insurance costs under section 35 of the Internal Revenue Code
				of 1986) shall undertake outreach to advise the public of the existence and
				duties of the
				Office.
								.
					(b)Technical
			 amendmentThe table of contents for title II of the Trade Act of
			 1974 is amended by inserting after the item relating to section 221 the
			 following:
						
							
								Sec. 221A. Establishment of the
				Office of the Trade Adjustment Assistance
				Ombudsman.
							
							.
					165.Data
			 collection; information to workers
					(a)Data
			 collectionSubchapter C of chapter 2 of title II of the
			 Trade Act of 1974 (19 U.S.C. 2311 et
			 seq.) is amended by adding at the end the following:
						
							250.Data collection;
				report
								(a)Data
				collectionThe Secretary shall, pursuant to regulations
				prescribed by the Secretary, collect any data necessary to meet the
				requirements of this chapter. The Secretary shall collect and publish, on an
				annual basis, the following:
									(1)The number of
				workers certified and the number of workers actually participating in the trade
				adjustment assistance program.
									(2)The time for
				processing petitions filed under section 221.
									(3)The number of
				training waivers granted under section 231(c), classified by the type of waiver
				granted.
									(4)The number of
				workers receiving benefits and the type of benefits being received.
									(5)The number of
				workers enrolled in, and the duration of, training approved under section 236
				by major types of training.
									(6)Earnings history of
				workers that reflects wages before separation and wages in any job obtained
				after receiving benefits under this chapter.
									(7)Reemployment rates
				and sectors in which dislocated workers have been employed.
									(8)The cause of
				dislocation identified in each petition that resulted in a certification under
				this chapter.
									(9)The number of
				petitions filed and workers certified in each congressional district of the
				United States.
									(b)State
				participationThe Secretary shall ensure, to the extent
				practicable, through oversight and effective internal control measures, the
				following:
									(1)State
				participationParticipation by each State in the collection of
				data required under subsection (a) and incentives for States to supplement
				employment and wage data obtained through the use of unemployment insurance
				wage records.
									(2)MonitoringMonitoring
				by each State of internal control measures with respect to program measurement
				data collected by each State.
									(3)ResponseThe
				quality and speed of the rapid response provided by each State under section
				134(a)(2)(A) of the Workforce Investment Act of 1998 (29 U.S.C.
				2864(a)(2)(A)).
									(c)Report
									(1)In
				generalNot later than 1 year after the date of the enactment of
				the Trade Adjustment Assistance Improvement
				Act, and annually thereafter, the Secretary shall submit to the
				Committee on Finance of the Senate and the Committee on Ways and Means of the
				House of Representatives a report that includes the information collected under
				this section.
									(2)AvailabilityThe
				Secretary shall make a report required by paragraph (1) available to each State
				and to the
				public.
									.
					(b)Conforming
			 amendments
						(1)CoordinationSection
			 281 of the Trade Act of 1974 (19
			 U.S.C. 2392) is amended by striking Departments of Labor and
			 Commerce and inserting Departments of Labor, Commerce, and
			 Agriculture.
						(2)Trade monitoring
			 systemSection 282 of the Trade
			 Act of 1974 (19 U.S.C. 2393) is amended by striking The
			 Secretary of Commerce and the Secretary of Labor and inserting
			 The Secretaries of Commerce, Labor, and Agriculture.
						(3)Table of
			 contentsThe table of contents for title II of the
			 Trade Act of 1974 is amended by
			 inserting after the item relating to section 249 the following:
							
								
									Sec. 250. Data collection;
				report.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 60 days after the date of the enactment of this Act.
					166.Pilot program
			 for distribution of information to workers
					(a)In
			 generalNot later than
			 September 30, 2008, the Secretary of Labor shall fully implement a pilot
			 program to provide information on the availability of trade adjustment
			 assistance under chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2271
			 et seq.) to workers who inquire about or receive unemployment insurance
			 benefits. The pilot program shall use telephone, Internet, and in-person
			 communication to distribute such information to workers.
					(b)Study and report
			 by Comptroller GeneralNot later than March 31, 2011, the
			 Comptroller General of the United States shall—
						(1)conduct a study of
			 the implementation and outcomes of the pilot program under subsection (a);
			 and
						(2)submit to the
			 Committee on Finance of the Senate and the Committee on Ways and Means of the
			 House of Representatives a report on the findings of the study conducted under
			 paragraph (1).
						(c)RegulationsThe
			 Secretary of Labor shall prescribe such regulations as may be necessary to
			 implement the pilot program under subsection (a), pursuant to section 553 of
			 title 5, United States Code.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
					167.Agreements with
			 StatesSection 239(a) of the
			 Trade Act of 1974 (19 U.S.C. 2311(a)) is amended by striking “and (4)” and
			 inserting “(4) will use personnel standards on a merit basis in the
			 administration of services and payment of benefits to adversely affected
			 workers under this chapter, and (5)”.
				168.Technical and
			 conforming amendments
					(a)Technical
			 amendments
						(1)In
			 generalSection 249 of the
			 Trade Act of 1974 (19 U.S.C. 2321) is
			 amended by striking subpena and inserting
			 subpoena each place it appears in the heading and the
			 text.
						(2)Table of
			 contentsThe table of
			 contents for the Trade Act of 1974 is amended by striking
			 Subpena in the item relating to section 249 and inserting
			 Subpoena.
						(b)Conforming
			 amendmentSection 265(a) of
			 the Trade Act of 1974 (19 U.S.C. 2355(a)) is amended by striking new
			 product development and inserting the development of new
			 products and services.
					169.Extension of
			 authorization of trade adjustment assistance for workers
					(a)In
			 generalSection 245(a) of the
			 Trade Act of 1974 (19 U.S.C. 2317(a)) is amended by striking December
			 31, 2007 and inserting September 30, 2012.
					(b)TerminationSection 285(a) of the Trade Act of 1974 (19
			 U.S.C. 2271 note) is amended by striking December 31, 2007 each
			 place it appears and inserting September 30, 2012.
					IITrade adjustment
			 assistance for communities
			201.PurposeThe purpose of this title is to assist
			 communities negatively impacted by trade with economic adjustment through the
			 integration of political and economic organizations, the coordination of
			 Federal, State, and local resources, the creation of community-based
			 development strategies, and the provision of economic transition
			 assistance.
			202.Trade
			 Adjustment Assistance for communitiesChapter 4 of title II of the
			 Trade Act of 1974 (19 U.S.C. 2371 et
			 seq.) is amended to read as follows:
				
					4TRADE ADJUSTMENT
				ASSISTANCE FOR COMMUNITIES
						271.DefinitionsIn this chapter:
							(1)Agricultural
				commodity producerThe term agricultural commodity
				producer has the same meaning as the term person as
				prescribed by regulations promulgated under section 1001(e) of the Food
				Security Act of 1985 (7 U.S.C. 1308(e)).
							(2)CommunityThe
				term community means a city, county, or other political
				subdivision of a State or a consortium of political subdivisions of a State
				that the Secretary certifies as being negatively impacted by trade.
							(3)Community
				negatively impacted by tradeA community negatively impacted by
				trade means a community with respect to which a positive determination has been
				made under section 273.
							(4)Eligible
				communityThe term eligible community means a
				community certified under section 273 for assistance under this chapter.
							(5)Fisherman
								(A)In
				generalThe term fisherman means any person
				who—
									(i)is
				engaged in commercial fishing; or
									(ii)is a United
				States fish processor.
									(B)Commercial
				fishing, fish, fishery, fishing, fishing vessel, person, and united states fish
				processorThe terms commercial fishing,
				fish, fishery, fishing, fishing
				vessel, person, and United States fish
				processor have the same meanings as such terms have in section 3 of the
				Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
				1802).
								(6)SecretaryThe
				term Secretary means the Secretary of Commerce.
							272.Community Trade
				Adjustment Assistance Program
							(a)EstablishmentWithin
				6 months after the date of the enactment of the
				Trade Adjustment Assistance Improvement
				Act, the Secretary shall establish a trade adjustment assistance
				for communities program at the Department of Commerce.
							(b)PersonnelThe
				Secretary shall designate such staff as may be necessary to carry out the
				responsibilities described in this chapter.
							(c)Coordination of
				Federal ResponseThe Secretary shall—
								(1)provide leadership,
				support, and coordination for a comprehensive management program to address
				economic dislocation in eligible communities;
								(2)coordinate the
				Federal response to an eligible community—
									(A)by identifying all
				Federal, State, and local resources that are available to assist the eligible
				community in recovering from economic distress;
									(B)by ensuring that
				all Federal agencies offering assistance to an eligible community do so in a
				targeted, integrated manner that ensures that an eligible community has access
				to all available Federal assistance;
									(C)by assuring timely
				consultation and cooperation between Federal, State, and regional officials
				concerning economic adjustment for an eligible community; and
									(D)by identifying and
				strengthening existing agency mechanisms designed to assist eligible
				communities in their efforts to achieve economic adjustment and workforce
				reemployment;
									(3)provide
				comprehensive technical assistance to any eligible community in the efforts of
				that community to—
									(A)identify serious
				economic problems in the community that are the result of negative impacts from
				trade;
									(B)integrate the
				major groups and organizations significantly affected by the economic
				adjustment;
									(C)access Federal,
				State, and local resources designed to assist in economic development and trade
				adjustment assistance;
									(D)diversify and
				strengthen the community economy; and
									(E)develop a
				community-based strategic plan to address economic development and workforce
				dislocation, including unemployment among agricultural commodity producers and
				fishermen;
									(4)establish specific
				criteria for submission and evaluation of a strategic plan submitted under
				section 274(d);
								(5)establish specific
				criteria for submitting and evaluating applications for grants under section
				275;
								(6)administer the
				grant programs established under sections 274 and 275; and
								(7)establish an
				interagency Trade Adjustment Assistance for Communities Working Group, chaired
				by the Secretary or a designee of the Secretary, consisting of the
				representatives of any Federal department or agency with responsibility for
				economic adjustment assistance, including the Department of Agriculture, the
				Department of Education, the Department of Labor, the Department of Housing and
				Urban Development, the Department of Health and Human Services, the Small
				Business Administration, the Department of the Treasury, the Department of
				Commerce, and any other Federal, State, or regional department or agency the
				Secretary determines necessary or appropriate.
								273.Certification
				and notification
							(a)CertificationNot
				later than 180 days after an event described in subsection (c)(1), a community
				described in subsection (b)(1) may submit a petition to the Secretary for a
				determination under subsection (b)(2) that the community is negatively impacted
				by trade, as described in subsection (b)(2). If the Secretary makes a positive
				determination, the Secretary shall certify the community as eligible for
				assistance under this chapter.
							(b)Determination
				that community is eligible
								(1)Community
				describedA community described in this paragraph means a
				community with respect to which, on or after October 1, 2008—
									(A)the Secretary of
				Labor certifies a group of workers (or their authorized representative) in the
				community as eligible to apply for assistance pursuant to section 223;
									(B)the Secretary of
				Commerce certifies a firm located in the community as eligible to apply for
				adjustment assistance under section 251; or
									(C)the Secretary of
				Agriculture certifies a group of agricultural commodity producers (or their
				authorized representative) in the community as eligible to apply for adjustment
				assistance under section 293.
									(2)Negatively
				impacted by tradeThe Secretary shall determine that a community
				is negatively impacted by trade, after taking into consideration—
									(A)the number of jobs
				affected compared to the size of the workforce in the community;
									(B)the severity of
				the rate of unemployment in the community and the duration of the unemployment
				in the community;
									(C)the income levels
				and the extent of underemployment in the community;
									(D)the out-migration
				of population from the community and the extent to which the out-migration is
				causing economic injury in the community; and
									(E)the unique
				problems and needs of the community.
									(c)Definition and
				Special Rules
								(1)Event
				describedAn event described in this paragraph means one of the
				following:
									(A)A notification
				described in paragraph (2).
									(B)A certification of
				a firm under section 251.
									(C)A determination by
				the Secretary that a significant number of fishermen in a community have been
				negatively impacted by trade.
									(2)NotificationThe
				Governor of a State shall be notified immediately—
									(A)by the Secretary
				of Labor, upon making a determination that a group of workers in the State is
				eligible for trade adjustment assistance under section 223;
									(B)by the Secretary
				of Commerce, upon making a determination that a firm in the State is eligible
				for adjustment assistance under section 251; and
									(C)by the Secretary
				of Agriculture, upon making a determination that a group of agricultural
				commodity producers in the State is eligible for adjustment assistance under
				section 293.
									(3)Look
				back
									(A)In
				generalNot later than 210 days after the date described in
				clause (ii), a community described in subsection (b)(1) may petition the
				Secretary for a determination that the community is negatively impacted by
				trade, as described in subsection (b)(2), in any case in which an event
				described in paragraph (1) occurs—
										(i)on or after
				January 1, 2007; and
										(ii)before the date
				on which the Secretary completes the implementation of the program established
				pursuant to section 272(a).
										(B)Notifications
										(i)Notifications to
				the Secretary of CommerceIf, during the period described in
				subparagraph (A), the Secretary of Labor makes a determination that a group of
				workers is eligible for trade adjustment assistance under section 223 (or the
				Secretary of Agriculture makes a determination that a group of agricultural
				commodity producers is eligible for adjustment assistance under section 293, as
				the case may be) the Secretary of Labor (or the Secretary of Agriculture, as
				the case may be) shall notify the Secretary of the determination not later than
				30 days after the date described in subparagraph (A)(ii).
										(ii)Notifications to
				StatesThe Secretary shall notify the Governor of a State
				of—
											(I)a
				determination—
												(aa)described in
				clause (i) made during the period described in subparagraph (A) in the State
				immediately upon receiving the notification required by clause (i); or
												(bb)made by the
				Secretary during the period described in subparagraph (A) that a firm in the
				State is eligible for adjustment assistance under section 251; and
												(II)the ability of a
				community affected by such a determination to petition under subparagraph (A)
				for a determination that the community is negatively impacted by trade.
											(d)Notification to
				Eligible CommunitiesImmediately upon certification by the
				Secretary that a community is eligible for assistance under subsection (b), the
				Secretary shall notify the community—
								(1)of the
				determination under subsection (b);
								(2)of the provisions
				of this chapter;
								(3)how to access the
				clearinghouse established by the Department of Commerce regarding available
				economic assistance;
								(4)how to obtain
				technical assistance provided under section 272(c)(3); and
								(5)how to obtain
				grants, tax credits, low income loans, and other appropriate economic
				assistance.
								274.Strategic
				plans
							(a)In
				generalAn eligible community may develop a strategic plan for
				community economic adjustment and diversification.
							(b)Requirements for
				strategic planA strategic plan shall contain, at a minimum, the
				following:
								(1)A description and
				justification of the capacity for economic adjustment, including the method of
				financing to be used.
								(2)A description of
				the commitment of the community to the strategic plan over the long term and
				the participation and input of groups affected by economic dislocation.
								(3)A description of
				the projects to be undertaken by the eligible community.
								(4)A description of
				how the plan and the projects to be undertaken by the eligible community will
				lead to job creation and job retention in the community.
								(5)A description of
				how the plan will achieve economic adjustment and diversification.
								(6)A description of
				how the plan and the projects will contribute to establishing or maintaining a
				level of public services necessary to attract and retain economic
				investment.
								(7)A description and
				justification for the cost and timing of proposed basic and advanced
				infrastructure improvements in the eligible community.
								(8)A description of
				how the plan will address the occupational and workforce conditions in the
				eligible community.
								(9)A description of
				the educational programs available for workforce training and future employment
				needs.
								(10)A description of
				how the plan will adapt to changing markets and business cycles.
								(11)A description and
				justification for the cost and timing of the total funds required by the
				community for economic assistance.
								(12)A graduation
				strategy through which the eligible community demonstrates that the community
				will terminate the need for Federal assistance.
								(c)Grants to
				develop strategic plansThe Secretary, upon receipt of an
				application from an eligible community, may award a grant to that community to
				be used to develop the strategic plan under subsection (a).
							(d)Submission of
				planA strategic plan developed under subsection (a) shall be
				submitted to the Secretary for evaluation and approval.
							275.Grants for
				economic development
							(a)In
				generalThe Secretary, upon approval of a strategic plan from an
				eligible community, may award a grant to that community to carry out any
				project or program that is certified by the Secretary to be included in the
				strategic plan approved under section 274(d), or consistent with that
				plan.
							(b)Additional
				grants
								(1)In
				generalSubject to paragraph (2), in order to assist eligible
				communities to obtain funds under Federal grant programs, other than the grants
				provided for in section 274(c) or subsection (a) of this section, the Secretary
				may, upon the application of an eligible community, make a supplemental grant
				to the community if—
									(A)the purpose of the
				grant program from which the grant is made is to provide technical or other
				assistance for planning, constructing, or equipping public works facilities or
				to provide assistance for public service projects; and
									(B)the grant is one
				for which the community is eligible except for the community’s inability to
				meet the non-Federal share requirements of the grant program.
									(2)Use as
				non-Federal shareA supplemental grant made under this subsection
				may be used to provide the non-Federal share of a project, unless the total
				Federal contribution to the project for which the grant is being made exceeds
				80 percent and that excess is not permitted by law.
								276.General
				provisions
							(a)RegulationsThe
				Secretary shall prescribe such regulations as are necessary to carry out the
				provisions of this chapter. The Secretary may not implement any regulation or
				guideline proposed by the Secretary with respect to this chapter, until the
				date that is 60 days after the date the Secretary submits the regulation or
				guideline to the Committee on Finance of the Senate and the Committee on Ways
				and Means of the House of Representatives.
							(b)Supplement Not
				SupplantFunds appropriated under this chapter shall be used to
				supplement and not supplant other Federal, State, and local public funds
				expended to provide economic development assistance for communities.
							(c)Authorization of
				AppropriationsThere are authorized to be appropriated to the
				Secretary $300,000,000 for each of fiscal years 2009 through 2013 to carry out
				this chapter. Amounts appropriated pursuant to this subsection shall remain
				available until
				expended.
							.
			203.Conforming
			 amendments
				(a)TerminationSection
			 285(b) of the Trade Act of 1974 (19
			 U.S.C. 2271 note) is amended by adding at the end the following:
					
						(3)Assistance for
				communitiesTechnical assistance and other payments may not be
				provided under chapter 4 after September 30,
				2013.
						.
				(b)Table of
			 ContentsThe table of contents for the
			 Trade Act of 1974 is amended by
			 striking the items relating to chapter 4 of title II and inserting the
			 following:
					
						
							Chapter 4—Trade Adjustment Assistance for
				Communities
							Sec. 271. Definitions.
							Sec. 272. Community Trade Adjustment
				Assistance Program.
							Sec. 273. Certification and
				notification.
							Sec. 274. Strategic plans.
							Sec. 275. Grants for economic
				development.
							Sec. 276. General
				provisions.
						
						.
				(c)Judicial
			 Review
					(1)Section 284(a) of
			 the Trade Act of 1974 (19 U.S.C.
			 2395(a)) is amended—
						(A)by inserting
			 or 296 after section 293;
						(B)by striking
			 or any other interested domestic party and inserting or
			 authorized representative of a community; and
						(C)by striking
			 section 271 and inserting section 273.
						(2)Section 1581(d) of
			 title 28, United States Code, is amended—
						(A)in paragraph (2),
			 by striking ; and and inserting a semicolon;
						(B)in paragraph
			 (3)—
							(i)by striking
			 271 and inserting 273; and
							(ii)by striking the
			 period and inserting ; and; and
							(C)by adding at the
			 end the following:
							
								(4)any final
				determination of the Secretary of Agriculture under section 293 or 296 of the
				Trade Act of 1974 (19 U.S.C. 2401b) with respect to the eligibility of a group
				of agricultural commodity producers for adjustment assistance under such
				Act.
								.
						204.Effective
			 dateThe provisions of this
			 title shall take effect on October 1, 2008.
			IIITrade adjustment
			 assistance for firms
			301.Trade
			 adjustment assistance for firms
				(a)In
			 generalSection 251 of the
			 Trade Act of 1974 (19 U.S.C. 2341) is
			 amended—
					(1)in subsection (a), by inserting or
			 service sector firm after (including any agricultural
			 firm;
					(2)in subsection (c)—
						(A)in paragraph
			 (1)—
							(i)in the matter preceding subparagraph (A),
			 by inserting or service sector firm after any
			 agricultural firm;
							(ii)in subparagraph (B)—
								(I)in clause (i), by striking ,
			 or and inserting a comma;
								(II)in clause
			 (ii)—
									(aa)by inserting
			 or service after of an article; and
									(bb)by striking
			 , and and inserting , or; and
									(III)by adding at the end the following:
									
										(iii)sales or production, or both, of an article
				or service that accounted for not less than 25 percent of the total production
				or sales of the firm during the 60-month period preceding the most recent
				12-month period for which data are available have decreased absolutely,
				and
										;
				and
								(iii)in subparagraph (C), by striking
			 increases of imports of articles like or directly competitive with
			 articles which are produced and inserting imports of articles or
			 services like or directly competitive with articles or services which are
			 produced or provided; and
							(B)in paragraph (2),
			 in the matter preceding subparagraph (A), by striking paragraph
			 (1)(C)— and inserting paragraph (1)(C):; and
						(3)by adding at the end the following:
						
							(e)Basis for the
				determination of the Secretary
								(1)Increased
				importsFor purposes of
				subsection (c)(1)(C), the Secretary—
									(A)may use data from
				any of the preceding three calendar years to determine if the requirements of
				such subsection have been met; and
									(B)may determine that
				increases of imports of like or directly competitive articles or services exist
				if customers accounting for a significant percentage of the sales of the
				workers’ firm certify to the Secretary that such customers are obtaining such
				articles or services from a foreign country.
									(2)Authority of the
				SecretaryThe Secretary may
				obtain the certifications under paragraph (1) through questionnaires or in such
				other manner as the Secretary determines is appropriate. The Secretary may
				exercise the authority under section 249 in carrying out this
				subsection.
								.
					(b)DefinitionSection 261 of the
			 Trade Act of 1974 (19 U.S.C. 2351) is
			 amended—
					(1)by striking For purposes of
			 and inserting (a) Firm.—For purposes of; and
					(2)by adding at the end the following:
						
							(b)Service sector
				firmFor purposes of this
				chapter, the term service sector firm means a firm engaged in the
				business of providing
				services.
							.
					302.Extension of
			 authorization of trade adjustment assistance for firms
				(a)In
			 generalSection 256(b) of the Trade Act of 1974 (19 U.S.C.
			 2346(b)) is amended by striking and $4,000,000 for the 3-month period
			 beginning on October 1, 2007, and inserting and $50,000,000 for
			 each of fiscal years 2008 through 2012,.
				(b)TerminationSection 285(b)(1) of the Trade Act of 1974
			 (19 U.S.C. 2271 note) is amended by striking December 31, 2007
			 and inserting September 30, 2012.
				IVTrade adjustment
			 assistance for farmers
			401.Extension of
			 authorization of trade adjustment assistance for farmers
				(a)In
			 generalSection 298(a) of the
			 Trade Act of 1974 (19 U.S.C. 2401g(a)) is amended by striking through
			 2007 and all that follows through the end and inserting through
			 2012 to carry out this chapter..
				(b)TerminationSection 285(b)(2) of the Trade Act of 1974
			 (19 U.S.C. 2271 note) is amended by striking December 31, 2007
			 each place it appears and inserting September 30, 2012.
				
